COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Arthur Lee Jackson v. The State of Texas

Appellate case number:    01-12-00656-CR

Trial court case number: 1331423

Trial court:              174th District Court of Harris County

Date motion filed:        July 5, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale.


Date: July 19, 2013